In a support proceeding, the petitioner appeals from an order of the Family Court, Suffolk County, dated August 6, 1974, which reduced support payments for herself and one of the parties’ children to $60 weekly; fixed support arrears at $1,800 as of August 1, 1974 and directed that they be paid no later than November 1, 1974; and ruled that a $2,500 escrow fund is respondent’s property and directed petitioner’s attorney to remit it to respondent’s attorney. Payment of the arrears and the escrow fund was stayed by order of this court dated September 27, 1974. Order modified, on the law and in the interests of justice, by striking therefrom the direction that the escrow fund be paid to respondent’s attorney and substituting therefor a provision directing that $1,800 be paid to appellant out of the escrow fund, to satisfy the arrears, and that the balance of the escrow fund, $700, be paid to respondent. As so modified, order affirmed, without costs. We consider the disposition thus made to be fair to both parties. Hopkins, Acting P. J., Martuscello, Brennan, Benjamin and Shapiro, JJ., concur.